Peck, J.
dissentiente. Simpson was indicted for an affray. The charge is, that with force and arms, he in a public place, an affray did make, to the terror of the people. He was convicted, and judgment was passed. The question now is, whether the indictment will sustain the conviction. There is no particular act charged as to the manner of the affray, nor does it seem to me important that the. atfts should be charged, though certainly it is safest to *363insert them. The word affray, is a technical term. If , ,. . • , Í m a public place one commit such acts ot outrage as produces terror, it is an affray. It must be charged to have been done in a public place, and to the terror of the peo-pie. So it is charged in this case. One can commit an affray, as by arming himself, rushing into a public place, and threatening to kill. Though the words do not make the affray, yet the acts coupled with them will, if fear ensue, amount to an affray. Haw. P. C. Title Affray, sec. 4. And though the charge be general, the facts may be proved. It is not true, as supposed, that to constitute an affray there must be a fighting of two in a public place. An assault by one in a public place, will be an affray, though if in a private place the same act would amount to nothing more than an assault. The indictment is not as full as could have been wished, but it is full enough to let in the evidence, has produced conviction, and that conviction ought to stand.
Judgment reversed.